Exhibit 10.1


CONSULTING AGREEMENT


This agreement is made by and between Triangle Petroleum Corporation, having its
principal office at 521 3rd Avenue S.W., Suite 1110, Calgary, AB, Canada, T2P
3T3 (hereinafter referred to as the “COMPANY” or “Client”), and Parabolic, LLC
having its principal office at 100 Crescent Court, Suite 700, Dallas, TX 75201
with office in California (the “CONSULTANT”).


In consideration of the mutual promises contained herein and on the terms and
conditions hereinafter set forth, the Company and Consultant agree as follows:
 
1.            PROVISION OF SERVICES: Consultant will conduct a market management
program for Triangle Petroleum Corp. (“TPLM”) for November of 2006 following the
receipt by Consultant of the compensation set forth in paragraph 2 hereunder. It
is understood that Client is interested in introducing TPLM to the investment
community. By this agreement, Client is retaining Consultant to engage in a
market management campaign designed to publicize TPLM as set forth in the
following paragraphs of this agreement.


A) Consultant shall, to the extent reasonably required, develop and coordinate a
program to increase public awareness of TPLM, particularly among the investment
community, which program may include proprietary services to be rendered by the
Consultant and/or third parties. Services provided by Consultant may include all
or part of the following: email news release to a huge subscriber base comprised
of investors, brokers, and financiers interested in small cap and micro-cap
companies, networking, and other proprietary methods.


(B) Consultant shall use its best effort to perform under this agreement, and
for this purpose consultant shall, at all times, maintain or keep and make
available qualified persons or a network of qualified outside professionals for
the performance of its obligations under this agreement.


2.            COMPENSATION 



(A)
The total cost for the Consultant’s services is $250,000 (US Funds), as payment
for the consulting agreement. At Client’s option, five (5) months of services
(January through May of 2007) may be added for an additional $250,000 (US
Funds).




(B)
Client understands and agrees that the compensation paid to consultant is earned
by consultant upon receipt. The compensation paid to consultant under this
agreement is solely an inducement for consultant to accept this engagement on
Clients’ behalf.  Client further understands and agrees that the compensation
paid to consultant is not returnable or refundable under any circumstances,
including any claim made by client that the services contracted for were not
performed or were not of value sufficient to warrant the compensation paid to
consultant.

 
3.             LIABILITY; INDEMNIFICATION


(A) The Company shall indemnify, save harmless and defend Consultant and its
officers, directors, employees and agents from, against and in respect of any
loss, damage, liability, judgment, cost or expense whatsoever, including counsel
fees, suffered or incurred by it or him by reason of, or on account of, its
status or activities as a consultant to the Company hereunder, except for any
loss , damage, liability, judgment, cost or expense resulting from willful
malfeasance, bad faith or gross negligence in the performance of Consultant’s
duties hereunder.


(B) Consultant shall indemnify, save harmless and defend the Company and its
officers, directors, employees and agents from, against and in respect of any
loss, damage, liability, judgment, cost or expense whatsoever, including counsel
fees, suffered or incurred by it or him by reason of, or on account of, willful
malfeasance, bad faith or gross negligence in the performance of Consultant’s
duties hereunder.


 
 

--------------------------------------------------------------------------------

 
4.            STATUS OF CONSULTANT


Consultant shall at all time be an independent contractor of the Company and,
except as expressly provided or authorized by this Agreement, shall have no
authority to act for or represent the Company. The Company acknowledges that the
Consultant may, from time to time, subcontract the performance of certain of its
services hereunder to third parties, in which event the Consultant shall be
responsible for the timely and professional performance of such services as if
the Consultant had provided same.


5.            OTHER ACTIVITIES OF CONSULTANT


The Company recognizes that Consultant now renders and may continue to render
management and other services to other companies, which may or may not have
policies and conduct activities similar to those of the Company. Consultant
shall be free to render such advice and other services and the Company hereby
consents thereto. Consultant shall not be required to devote its full time and
attention to the performance of its duties under this Agreement, but shall
devote only so much of its time and attention as it deems reasonable or
necessary for such purposes.


6.            TERMS 



(A)
Consulting agreement will become effective upon receipt of signed contract and
payment.




(B)
TPLM hereby authorizes and agrees to allow Contractor or third parties to
republish any and all of its press releases.




(C)
Contractor agrees to have an Officer of the Company sign-off on any materials
Contractor intends to send out.



7.            IN GENERAL 


This agreement sets forth the entire agreement and understanding between the
parties with respect to its subject matter and supersedes all prior discussions,
agreements and understandings of any nature between them with respect thereto.
This agreement shall be governed by and construed in accordance with the laws of
the State of California applicable to agreements made to be performed entirely
within such State.


IN WITNESS WHEREOF, The parties have caused this agreement to be signed by their
respective officers or representatives duly authorized on this 1st day of
November, 2006.




/s/ ADAM GILLMAN
Parabolic, LLC


Client:


/s/ MARK GUSTAFSON
Signature      


Mark Gustafson, President and CEO
Printed Name


 
2

--------------------------------------------------------------------------------

 